PIERCE, Judge.
In this case appellant George T. Dray-ton, having been charged in an information with the offense of breaking and entering a dwelling house with intent to commit a felony, first entered plea of not guilty but later withdrew such plea and entered plea of guilty as charged, whereupon he was so adjudicated and sentenced to a term of imprisonment in the State Prison. Drayton filed his notice of appeal to this Court in proper person, and later the Public Defender for Pinellas County was appointed to represent him on this appeal.
The Public Defender has filed here what has become known as an “Anders Brief”, wherein he reviews the record and states to this Court in his brief his conclusion that the appeal contains no point or points of merit, that he has served a copy of his said brief upon Drayton, and that he, the Public Defender, should be permitted to withdraw as counsel for Drayton here.
Thereafter, on September 8, 1970, this Court entered order briefly reciting the foregoing pertinent facts, and stating that “Appellant is allowed thirty (30) days after the date of his receipt of a copy of said brief and order as shown on the return receipt aforesaid within which to file in this Court a brief on his own behalf raising any points that he feels the Court should consider in connection with his appeal”. Within said 30 days period appellant Dray-ton, on September 23, 1970, filed his “Memorandum Brief” in his own behalf.
We have scrupulously considered the entire record, including Drayton’s “Memorandum Brief”, and we are constrained to hold that Drayton has failed to carry his burden of clearly demonstrating reversible error to this Court in the trial proceedings below. Accordingly the judgment and sentence appealed from is—
Affirmed.
LILES, Acting C. J., and McNULTY, J., concur.